In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Lerner, J.), dated August 21, 1996, which denied his motion for a unified trial on the issues of liability and damages.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
As a general rule, questions of liability and damages in a negligence action represent distinct and severable issues which should be tried and determined separately (see, CPLR 603; Rothbard v Woolworth Co., 233 AD2d 434; Martinez v Town of Babylon, 191 AD2d 483; Armstrong v Adelman Automotive Parts Distrib. Corp., 176 AD2d 773; see also, 22 NYCRR 202.42). It is only where the nature of the injuries sustained has an important bearing on the issue of liability that a joint trial on both issues is permitted (see, Dulin v Maher, 200 AD2d 707; Amato v Hudson County Montessori School, 185 AD2d 803). Here, the plaintiff failed to show a need to introduce evidence of the injuries he suffered in order to establish liability. Accordingly, the Supreme Court properly denied his application *541for a unified trial (see, Dulin v Maher, supra). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.